 

   XXX

FIRST AMENDED AGREEMENT AND TEMPORARY WAIVER

            THIS FIRST AMENDED AGREEMENT AND TEMPORARY WAIVER (this "Waiver"),
dated as of July 15, 2003, is by and among BMC Industries, Inc., a Minnesota
corporation ("Borrower"), the several banks and other financial institutions set
forth on the signature pages hereto in their capacities as lenders under the
Credit Agreement (as defined below), DEUTSCHE BANK TRUST COMPANY AMERICAS
(formerly named Bankers Trust Company), as Agent for the Lenders (in such
capacity, the "Agent") and as a Lender, and Bank One, NA, as Documentation Agent
and a Lender.

 

W I T N E S S E T H :

            WHEREAS, Borrower, Lenders and Agent are parties to that certain
Third Amended and Restated Credit Agreement dated as of September 27, 2002 (as
amended, restated, supplemented or otherwise modified and in effect from time to
time, the "Credit Agreement"), pursuant to which Lenders have provided to
Borrower credit facilities and other financial accommodations;

 

            WHEREAS, Borrower, Lenders and Agent executed an Agreement and
Temporary Waiver dated as of June 30, 2003 (the "Waiver"); and

 

            WHEREAS, Borrower has requested that Agent and Lenders amend the
Waiver and temporarily waive for an additional time period certain Unmatured
Events of Default and Events of Default that exist under the Credit Agreement as
set forth herein and Lenders and Agent are agreeable to the same, subject to the
terms and conditions hereof.

 

            NOW, THEREFORE, in consideration of the premises and of the mutual
covenants contained herein, and other good and valuable consideration the
receipt and adequacy of which are hereby acknowledged, the parties hereto hereby
agree as follows:

 

              1.               Defined Terms.  Terms capitalized herein and not
otherwise defined herein are used with the meanings ascribed to such terms in
the Credit Agreement. 

 

              2.               Temporary Waiver.  (a)  Subject to the conditions
set forth in Section 7 hereof, Agent and Lenders hereby (i) temporarily waive
during the Waiver Period (as defined below) any Event of Default or Unmatured
Event of Default under Section 9.1 of the Credit Agreement arising out of the
Borrower's failure (A) to make the Scheduled Term A Repayment and Scheduled Term
B Repayment due June 30, 2003, (B) to make the payment required by Section
3.2(d) of the Credit Agreement on July 1, 2003, (C) to comply with Sections
8.1(a), (b) and (c) of the Credit Agreement for the fiscal quarter of Borrower
ended June 30, 2003, and (D) to comply with Sections 7.4, 7.5, 8.4, 8.6 and 8.7
solely with respect to Buckbee-Mears Deutschland Holding GmbH & Co. KG and its
wholly-owned subsidiaries, Buckbee-Mears Europe GmbH and Vision-Ease Deutschland
GmbH (each of the matters in clauses (A), (B) (C) and (D) being, the "Disclosed
Defaults") and (ii) temporarily waive during the Waiver Period the application
of the Default Rate with respect to the Disclosed Defaults.

 

            For purposes of this Waiver, "Waiver Period" means the period
commencing on the Effective Date and terminating on the earliest of (a)
September 15, 2003; and (b) the occurrence of an Additional Default (as defined
below) under the Loan Documents.

 

                        (b)       Upon the termination of the Waiver Period as
provided above, Agent and Lenders shall be fully entitled to exercise any rights
or remedies they may have under the Credit Agreement, the Loan Documents or
applicable law.  Nothing herein shall limit or restrict in any way the rights
and remedies of Agent or any Lender with respect to any Unmatured Event of
Default or Event of Default (including any breach by the Borrower of any
covenant contained in Section 4 of this Agreement) other than a Disclosed
Default (collectively, the "Additional Defaults" and, individually, each an
"Additional Default").

 

                        (c)       Notwithstanding the waiver of the Disclosed
Defaults pursuant to this Agreement and Temporary Waiver or anything in the
Credit Agreement to the contrary, the Borrower hereby acknowledges and agrees
that during the Waiver Period no Revolving Lender shall be obligated to make
Revolving Loans pursuant to the terms and conditions of the Credit Agreement.

 

                        (d)       BORROWER EXPRESSLY ACKNOWLEDGES AND AGREES
THAT THE WAIVERS SET FORTH IN THIS SECTION 2 ARE EFFECTIVE ONLY DURING THE
WAIVER PERIOD AND THAT, AFTER THE TERMINATION OF THE WAIVER PERIOD, THE CREDIT
AGREEMENT WILL BE IN MATERIAL DEFAULT AND AGENT AND LENDERS WILL BE FULLY
ENTITLED IMMEDIATELY TO EXERCISE THEIR RIGHTS AND REMEDIES UNDER THE CREDIT
AGREEMENT, THE LOAN DOCUMENTS OR APPLICABLE LAW WITHOUT REGARD TO ANY MATTERS
TRANSPIRING DURING THE WAIVER PERIOD OR THE FINANCIAL CONDITION OR PROSPECTS OF 
BORROWER AND ITS SUBSIDIARIES.  BORROWER UNDERSTANDS THAT AGENT AND LENDERS ARE
EXPRESSLY RELYING ON THE TERMS OF THIS SECTION 2(d) AND WOULD NOT HAVE ENTERED
INTO THIS WAIVER BUT FOR BORROWER'S ACKNOWLEDGMENT AND AGREEMENT IN THIS SECTION
2(d).

 

             3.               Other Agreements of the Parties.  Each of the
Agent, the Lenders and the Borrower hereby agree that until such time as the
Required Lenders otherwise consent in writing, the Borrower shall only be
entitled to elect Interest Periods of up to one month for any Notice of
Borrowing or Notice of Conversion or Continuation with respect to Eurodollar
Loans.

 

             4.               Covenants of the Borrower.  The Borrower hereby
further covenants and agrees that it will (and that its failure to do so will be
deemed an immediate Event of Default under the Credit Agreement and an
Additional Default hereunder):

 

            (a)       provide to the Agent by 12:00 p.m. (Chicago time) July 18,
2003, a budget for the Waiver Period and a cash flow forecast acceptable to the
Agent and the Lenders in the form and detail currently provided to Alvarez &
Marsal, Inc.; and

 

            (b)       pay promptly upon invoice thereof the fees and expenses of
counsel, advisors, consultants and other Persons retained by the Agent (or such
Persons) in connection with the proposed restructuring of the Borrower,
including, without limitation, the fees and expenses of Winston & Strawn,
counsel to the Agent, and Alvarez and Marsal, Inc.

 

                   5.               Representations and Warranties.  In order to
induce Agent and Lenders to enter into this Waiver, Borrower hereby represents
and warrants to Agent and Lenders, in each case after giving effect to this
Waiver, as follows:

 

              (a)             Borrower has the right, power and capacity and has
been duly authorized and empowered by all requisite corporate and shareholder
action to enter into, execute, deliver and perform this Waiver and all
agreements, documents and instruments executed and delivered pursuant to this
Waiver.

 

              (b)           This Waiver constitutes Borrower's legal, valid and
binding obligation, enforceable against it, except as enforcement thereof may be
subject to the effect of any applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors' rights generally and general
principles of equity (regardless of whether such enforcement is sought in a
proceeding in equity or at law or otherwise).

 

              (c)             The representations and warranties contained in
the Credit Agreement and the other Loan Documents are true and correct in all
material respects at and as of the Effective Date as though made on and as of
the Effective Date (except to the extent specifically made with regard to a
particular date, in which case such representation and warranty is true and
correct in all material respects as of such earlier date).

 

              (d)            Borrower's execution, delivery and performance of
this Waiver do not and will not violate its Articles or Certificate of
Incorporation or By-laws, any law, rule, regulation, order, writ, judgment,
decree or award applicable to it or any contractual provision (except as
otherwise expressly waived hereby) to which it is a party or to which it or any
of its property is subject.

 

              (e)             No authorization or approval or other action by,
and no notice to or filing or registration with, any governmental authority or
regulatory body (other than those which have been obtained and are in force and
effect) is required in connection with the execution, delivery and performance
by Borrower or any other Credit Party of this Waiver and all agreements,
documents and instruments executed and delivered pursuant to this Waiver.

 

              (f)              Other than the Disclosed Defaults, no Event of
Default or Unmatured Event of Default exists under the Credit Agreement.

 

              6.               Conditions to Effectiveness of Waiver. This
Waiver shall become effective on the date (the "Effective Date") each of the
following conditions precedent is satisfied:

 

              (a)             Execution and Delivery of Waiver. Borrower, Agent
and each Lender shall have executed and delivered this Waiver to the Agent.

 

              (b)            Execution and Delivery of Loan Documents.  Agent
shall have received each of the following documents, all of which shall be
satisfactory in form and substance to Agent and its counsel:

 





                               (1)            A certificate of a Responsible
Officer of Borrower in the form of Exhibit A attached hereto;

 

                               (2)            A Reaffirmation of Guaranty
executed by a Responsible Officer of each Subsidiary Guarantor in the form of
Exhibit B attached hereto.

 

              (c)             Representations and Warranties.  The
representations and warranties of the Borrower and the other Credit Parties
contained in this Waiver, the Credit Agreement and the other Loan Documents
shall be true and correct in all material respects as of the Effective Date,
with the same effect as though made on such date, except to the extent that any
such representation or warranty relates to an earlier date, in which case such
representation or warranty shall be true and correct in all material respects as
of such earlier date.

 

              (d)            No Defaults. Other than the Disclosed Defaults, no
Unmatured Event of Default or Event of Default under the Credit Agreement shall
have occurred and be continuing.

 

              7.               Miscellaneous. The parties hereto hereby further
agree as follows:

 

              (a)             Costs, Expenses and Taxes.  Borrower hereby agrees
to pay all reasonable fees, costs and expenses of Agent incurred in connection
with the negotiation, preparation and execution of this Waiver and the
transactions contemplated hereby, including, without limitation, the reasonable
fees and expenses of Winston & Strawn, counsel to Agent.

 

              (b)            Counterparts.  This Waiver may be executed in one
or more counterparts any of which may be a facsimile, each of which, when
executed and delivered, shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same document
with the same force and effect as if the signatures of all of the parties were
on a single counterpart, and it shall not be necessary in making proof of this
Waiver to produce more than one (1) such counterpart.

 

              (c)             Headings.  Headings used in this Waiver are for
convenience of reference only and shall not affect the construction of this
Waiver.

 

              (d)            Integration.  This Waiver and the Credit Agreement
(as modified hereby) constitute the entire agreement among the parties hereto
with respect to the subject matter hereof.

 

              (e)             Governing Law.  THIS WAIVER SHALL BE GOVERNED BY,
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS AND DECISIONS
OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO CONFLICT OF LAWS PRINCIPLES).

 

              (f)              Binding Effect.  This Waiver shall be binding
upon and inure to the benefit of and be enforceable by Borrower, Agent and
Lenders and their  respective successors and assigns.  Except as expressly set
forth to the contrary herein, this Waiver shall not be construed so as to confer
any right or benefit upon any Person other than Borrower, Agent and the Lenders
and their respective successors and permitted assigns.

 

             (g)             Waiver.  The parties hereto agree and acknowledge
that nothing contained in this Waiver in any manner or respect limits or
terminates any of the provisions of the Credit Agreement or any of the other
Loan Documents other than as expressly set forth herein and further agree and
acknowledge that the Credit Agreement and each of the other Loan Documents
remain and continue in full force and effect and are hereby ratified and
confirmed.  Except to the extent expressly set forth herein, the execution,
delivery and effectiveness of this Waiver shall not operate as a waiver of any
rights, power or remedy of Lenders or Agent under the Credit Agreement or any
other Loan Document, nor constitute a waiver of any provision of the Credit
Agreement or any other Loan Document.  No delay on the part of any Lender or
Agent in exercising any of their respective rights, remedies, powers and
privileges under the Credit Agreement or any of the Loan Documents or partial or
single exercise thereof, shall constitute a waiver thereof.  Borrower
acknowledges and agrees that this Waiver constitutes a "Loan Document" for
purposes of the Credit Agreement, including, without limitation, Sections 9.1
and 11.1 of the Credit Agreement.  None of the terms and conditions of this
Waiver may be changed, waived, modified or varied in any manner, whatsoever,
except in accordance with Section 11.1 of the Credit Agreement.

 

            (h)       Release of Claims.  Borrower hereby represents and
warrants that there are no liabilities, claims, suits, debts, losses, causes of
action, demands, rights, damages or costs, or expenses of any kind, character or
nature whatsoever, known or unknown, fixed or contingent (collectively, the
"Claims"), which Borrower may have or claim to have against Agent or any Lender,
or any of their respective affiliates, agents, employees, officers, directors,
representatives, attorneys, successors, or assigns (collectively, the "Lender
Released Parties"), which might arise out of or be connected with any act of
commission or omission of the Lender Released Parties existing or occurring on
or prior to the date of this Agreement, including without limitation any Claims
arising with respect to the Credit Agreement or any Loan Documents.  Borrower
hereby releases, acquits, and forever discharges the Lender Released Parties
from any and all Claims that Borrower may have or claim to have, relating to or
arising out of or in connection with the Credit Agreement or any Loan Documents
or any other agreement or transaction contemplated thereby or any action taken
in connection therewith from the beginning of time up to and including the date
of the execution and delivery of this Agreement.  Borrower further agrees
forever to refrain from commencing, instituting, or prosecuting any lawsuit,
action, or other proceeding against any Lender Released Parties with respect to
any and all Claims.

 

[Signature Page Follows]


              IN WITNESS WHEREOF, the parties hereto have caused this Waiver to
be executed by their respective officers thereunto duly authorized, as of the
date first written above.

BMC INDUSTRIES, INC.

By:  /s/C. E. Petersen

Name:  C. E. Petersen           

Title:  Senior Vice President and Chief Financial Officer

 

 

 


DEUTSCHE BANK TRUST COMPANY AMERICAS, in its individual capacity and as Agent

 

 

By:  /s/Clark G. Peterson 

Name:  Clark G. Petersen

Title:  Vice President 

 


BANK ONE, NA (Main Office Chicago)

individually as a Lender and as documentation agent

 

By:  /s/Hensy W. Howe

Name:  Hensy W. Howe

Title:  Assistant Vice President


WELLS FARGO BANK MINNESOTA, NATIONAL ASSOCIATION (f/k/a Norwest Bank Minnesota,
National Association)

By:  /s/Scott J. Manookin

Name:  Scott J. Manookin

Title:  Vice President


HARRIS TRUST AND SAVINGS BANK

By:  Lawrence A. Mizera

Name:  Lawrence A. Mizera

Title:  Vice President


CREDIT AGRICOLE INDOSUEZ

By:  /s/Leo von Reissig

Name:  Leo von Reissig

Title:  Vice President 

 

By:  /s/Joseph D. Catarina

Name:  Joseph D. Catarina

Title:  Vice President


WACHOVIA BANK, N.A.

By:  /s/Jason Consoli

Name:  Jason Consoli

Title:  Vice President


UNION BANK OF CALIFORNIA, N.A.

By:  /s/Jeffrey Mumm

Name:  Jeffrey Mumm

Title:  Vice President


U.S. BANK NATIONAL ASSOCIATION

By: /s/David Y. Kopolow

Name:  David Y. Kopolow 

Title:  Vice President

 

--------------------------------------------------------------------------------

EXHIBIT A

CERTIFICATE OF OFFICER

 

            I, the undersigned, Chief Financial Officer and Secretary of BMC
Industries, Inc., a Minnesota corporation (the "Borrower"), in accordance with
Section 6(b) of that certain First Amended Agreement and Temporary Waiver dated
as of July 15, 2003 (the "Agreement") among  the Borrower, Deutsche Bank Trust
Company Americas, as Agent and the financial institutions party to the Credit
Agreement (as defined in the Agreement), do hereby certify on behalf of
Borrower, the following:

 

            1.         The representations and warranties set forth in Section 5
of the Agreement are true and correct in all material respects as of the date
hereof except to the extent such representations and warranties are expressly
made as of a specified date in which event such representations and warranties
were true and correct in all material respects as of such specified date;

 

            2.         Other than the Disclosed Defaults, no Event of Default or
Unmatured Event of Default has occurred and is continuing; and

 

            3.         The conditions of Section 6 of the Agreement have been
fully satisfied.

            Unless otherwise defined herein, capitalized terms used herein shall
have the meanings set forth in the Agreement.

[signature page follows]


    IN WITNESS WHEREOF, the undersigned has duly executed and delivered on
behalf of Borrower this Certificate of Officer on this 15th day of July, 2003.

 

BMC INDUSTRIES, INC.

 

 

By:     /s/C. E. Petersen 

Name:  C. E. Petersen

Title:  Senior Vice President and Chief Financial Officer

 

 

 

--------------------------------------------------------------------------------


EXHIBIT B

REAFFIRMATION OF GUARANTY

        Each of the undersigned acknowledges receipt of a copy of the First
Amended Agreement and Temporary Waiver (the "Agreement").  Capitalized terms
used herein shall, unless otherwise defined herein, have the meanings provided
in the Credit Agreement, as such term is defined in the Agreement.  Each of the
undersigned hereby consents to such Agreement and each of the transactions
referenced in the Agreement and hereby reaffirms its obligations under the
Subsidiary Guarantee Agreement.

Dated as of July 15, 2003.

VISION-EASE LENS, INC.,

                                                                        as
Guarantor

 

 

 

                                                                       
By: /s/C. E. Petersen

                                                                        Name: 
C. E. Petersen

                                                                        Title: 
Vice President

 

 

VISION-EASE LENS AZUSA, INC.,

                                                                        as
Guarantor

 

 

                                                                       
By:  /s/C. E. Petersen

                                                                        Name: 
C. E. Petersen

                                                                        Title:

 

VISION-EASE LENS AZUSA, LLC,

                                                                        as
Guarantor

 

 

 

                                                                       
By:   /s/C. E. Petersen

                                                                        Name: 
C. E. Petersen

                                                                        Title: 
Vice President

 

 

